UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     DARLENE CONSTANCE HARRIS,                       DOCKET NUMBER
                 Appellant,                          PH-0353-13-0025-C-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: August 4, 2014
                   Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL ∗

           Stanley Charles Mason, Joppa, Maryland, for the appellant.

           Jasmin A. Dabney, Landover, Maryland, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the April 1, 2014 compliance
     initial decision in this petition for enforcement. Petition for Review (PFR) File,
     Tab 1. During later settlement discussions, the appellant decided to withdraw the
     petition for review, and submitted a letter to that effect. PFR File, Tab 5. The



     ∗
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
                                                                                        2

     appellant’s letter includes a statement, signed by the agency’s representative,
     declaring that the agency has no objection to the withdrawal of the petition for
     review. Id.
¶2        Finding that withdrawal is appropriate under these circumstances, we
     DISMISS the petition for review as withdrawn with prejudice to refiling.
¶3        The initial decision of the administrative judge is final. This is the Board’s
     final decision in this matter. Title 5 of the Code of Federal Regulations, section
     1201.113 (5 C.F.R. § 1201.113).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
           If you need further information about your right to appeal this decision to
     court, you should refer to the federal law that gives you this right. It is found in
     Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
     Dec. 27, 2012). You may read this law as well as other sections of the United


     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                3

States     Code,   at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.